        Case 21-40512             Doc 17       Filed 04/19/21 Entered 04/19/21 12:34:31                          Desc Main
                                                 Document     Page 1 of 2


Martha Esquino
                                                                                                    -:,,: -, .
From:                 USBan kru ptcyCou  rts@notici n gcenter.com                                  -!-l i ,,.-i

Sent:                 Saturday, April 10, 2021 8:38 AM                                                            rr'ji /,i, -.
                                                                                                                          ' .'Li
To:                   Eric A. Liepins
Subject:              U.S. Bankruptcy Court, Eastern District of Texas - Undeliverable Notice, ln re: Trophy Hospitality, LLC,
                      Case Number: 21 -40512, btr, Ref: [p-1 62991 969]
Attachments:          B _P   421 4051 2pd f400002   2. P D F




Notice of Undeliverable Mail to Debtor/Debtor's Attornev

April 11,2021

From: United States Bankruptcy Court, Eastern District of Texas

Re: U.S. Courts, Bankruptcy Noticing Center - Undeliverable Notice
    ln re: Trophy Hospitality, LLC, Case Number 2140512, btr

TO THE DEBTOR/DEBTOR'S ATTORNEY:

The attachment could not be mailed to the notice recipient(s) listed below because the United States Postal Service
(USPS) has determined that those addresses in the case mailing list are undeliverable.

Please be advised that dischargeability of a debt may be affected if a creditor fails to receive certain notices. You should
determine whether an address should be updated.

NOTE: No further notices will be mailed to the notice recipient(s) listed below, if the USPS continues to designate
the address as undeliverabte, untit the address is updated in accordance with local court policy, which may allow
for use of this form, a separate notice of change of address, and/or an amended schedule. THIS FORM CANNOT
BE USED TO ADD A NEW CREDITOR NOT PREVIOUSLY LISTED ON YOUR SCHEDULES.

lf this form is used by your court in place of filing a separate notice of change of address and/or an amended schedule: 1)
determine the updated
               -S;      address and send the attachment to each recipient below; 2) type or print legibly each updated
address below;     sign and date the form; and 4) file this form electronically via CM/ECF (for all registered users) or mail
the form to:

                                                    Plano - U. S. BankruptcY Court
                                                               Suite 3008
                                                    660 North Central ExpresswaY
                                                          Plano, TX75074




Undeliverable Address
Fix A Drip

Role type/cr id: cr
Reason Undeliverable: INCOMPLETE ADDRESS
THE UPDATED ADDRESS              IS:      87   32 UKIAH

                                          Dallas, TX75Z:27

                                                                    1
       Case 21-40512       Doc 17    Filed 04/19/21 Entered 04/19/21 12:34:31            Desc Main
                                       Document     Page 2 of 2
                       (




Signature of      or                                                    Date
                                                                                            2l,t
The Bankruptcy Noticing Center does not respond to messages regarding bypass notification. Please contact the
U.S. Bankruptcy Court where the case is pending with questions or comments.




                                                      2
